EXHIBIT 10.1

 

MONSTER BEVERAGE CORPORATION

2020 ANNUAL INCENTIVE AWARD AGREEMENT

 

This 2020 Annual Incentive Award Agreement (along with Exhibit A hereto, this
“Agreement”), by and between Monster Beverage Corporation (the “Company”) and
[___________]  (the “Participant”) is made and entered into effect as of
[_______], 20[___] (the “Effective Date”).

 

W I T N E S S E T H

WHEREAS, the Participant is a valued employee to the Company or its Affiliates;
and

WHEREAS, the Company has determined that it would be in the best interests of
the Company and its stockholders to grant the Participant an annual incentive
award for the Company’s 2020 fiscal year pursuant to the terms of the Monster
Beverage Corporation 2011 Omnibus Incentive Plan, as amended (the “Plan”) and
this Agreement.

A G R E E M E N T

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

1.    Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not defined in this
Agreement shall have the meaning set forth in the Plan.

a.    Cause. The term “Cause”  means (a) the Company or an Affiliate having
“cause” to terminate the Participant’s employment or services, as defined in any
employment or consulting agreement or similar services agreement between the
Participant and the Company or an Affiliate in effect at the time of such
termination, or (b) in the absence of any such employment, consulting or similar
services agreement (or the absence of any definition of “Cause” contained
therein), means, as determined by the Committee, the Participant’s (i) act(s) of
fraud or dishonesty, (ii) knowing and material failure to comply with applicable
laws or regulations or satisfactorily perform the Participant’s services with
the Company or its Affiliates, (iii) insubordination or (iv) drug or alcohol
abuse.

b.    Disability.  The term “Disability” means the complete and permanent
inability of the Participant to perform the Participant’s essential duties
consistent with the terms of the Participant’s employment or services  with the
Company and its Affiliates, as determined by the Committee upon the basis of
such evidence the Committee deems appropriate or necessary, including
independent medical reports and data.

c.    Good Reason. The term “Good Reason” means (a) the Participant having “good
reason” to terminate the Participant’s employment or services, as defined in any
employment or consulting or similar services agreement between the Participant
and the Company or an Affiliate in effect at the time of such termination, or
(b) in the absence of any such employment, consulting or similar services
agreement (or the absence of any definition of “Good Reason” contained therein),
means (i) a diminution in the Participant’s duties and responsibilities from
those in effect immediately prior to a change in such duties and
responsibilities, including (X) any change to a different reporting structure
that results from a Change in Control, and (Y) any change resulting from the
Company becoming a subsidiary of another organization, in each case,  regardless
of the structure of the Change in Control; (ii) a decrease in the Participant’s
base salary or bonus opportunity; or (iii) a relocation of the Participant’s
primary work location more than thirty (30) miles from the Participant’s primary
work location, without the Participant’s prior written consent; provided that,
within thirty (30) days following the occurrence of any of the events set forth
herein, the Participant shall have delivered written notice to the Company of
the Participant’s intention to terminate the Participant’s employment or
services for










Good Reason, and the Company shall not have cured such circumstances within
thirty (30) days following the Company’s receipt of such notice.

2.    2020 Annual Incentive Award.  Subject to the terms and conditions of this
Agreement, the Participant is awarded the 2020 Annual Incentive Award pursuant
to Exhibit A (the “2020 Award”).

3.    Payment of the 2020 Award.  Subject to the terms and conditions contained
in this Agreement (including Section 4 of this Agreement), the 2020 Award (if
any) will be paid in cash or Shares (or a combination thereof), as determined by
the Committee, no later than March 15, 2021.

4.    Treatment on Termination. In the event of the Participant’s termination of
employment or services during the Company’s 2020 fiscal year due to death,
Disability, termination by the Company and its Affiliates without Cause or
termination by the Participant for Good Reason, the Participant shall be
entitled to a prorated payment equal to the product of (x) the 2020 Award, if
any, that the Participant would have earned for the 2020 fiscal year (calculated
without regard to such termination) based on achievement of the applicable
performance goals (as described in Exhibit A) and (y) a fraction, the numerator
of which is the number of days that the Participant was employed by or providing
services to the Company or its Affiliates during the 2020 fiscal year and the
denominator of which is 365 (the “Pro-Rata 2020 Award”). The Pro-Rata 2020 Award
(if any) shall be paid at the same time and subject to the same terms under
Section 3 of this Agreement. Notwithstanding anything in this Agreement to the
contrary, the Participant shall forfeit the 2020 Award (or the Pro-Rata 2020
Award, as applicable) and have no right to payment hereunder if the
Participant’s employment or services are terminated for Cause or Participant
voluntarily terminates the Participant’s employment or services without Good
Reason, at any time during the Company’s 2020 fiscal year; provided that if
Participant’s employment is terminated for any reason following the end of the
Company’s 2020 fiscal year but prior to payment of the 2020 Award (or Pro-Rata
2020 Award), if any, such payment will remain payable to the Participant
pursuant to Section 3 of this Agreement.

5.    Transferability.  The 2020 Award may be transferred pursuant to the
requirements under Section 12.3 of the Plan.

6.    Rights as Stockholder.  The Participant shall have no rights as a
stockholder with respect to any Share that may be otherwise delivered pursuant
to the 2020 Award unless and until the Participant becomes the holder of record
or the beneficial owner of such Share, and no adjustment shall be made for
dividends or distributions or other rights in respect of such Share for which
the record date is prior to the date upon which the Participant becomes the
holder of record or the beneficial owner thereof.

7.    Tax Withholding.  All amounts payable to the Participant under this
Agreement shall be subject to all applicable withholding taxes, normal payroll
withholding, and any other deductions, if required by law to be withheld.

8.    Notices. Any notice required or permitted to be given hereunder to the
Company shall be addressed as follows:

Monster Beverage Corporation

Attn: [____________]

1 Monster Way

Corona, CA 92879

Tel:  1-951-739-6200

 

With a copy (which shall not constitute notice) to:

[_______________________]

c/o Katten Muchin Rosenman LLP

575 Madison Avenue

New York, NY 10022

 





2




Any notice required or permitted to be given hereunder to the Participant shall
be addressed to the Participant at the latest address the Company has for the
Participant in its records. Such notice shall be delivered personally or sent by
certified, registered or express mail, postage prepaid, return receipt
requested, or by a reputable overnight delivery service. Any such notice shall
be deemed given when received by the intended recipient. Notwithstanding the
foregoing, any notice required or permitted hereunder from the Company to the
Participant may be made by electronic means, including by electronic mail to the
Company-maintained electronic mailbox of the Participant, and the Participant
hereby consents to receive such notice by electronic delivery. To the extent
permitted in an electronically delivered notice described in the previous
sentence, the Participant shall be permitted to respond to such notice or
communication by way of a responsive electronic communication, including by
electronic mail.

9.    No Right to Continue Services.  This Agreement shall not confer upon the
Participant any right with respect to continuance of employment or services nor
shall it interfere in any way with the right of the Company and its Affiliates
to terminate the Participant’s employment or services at any time.

10.  Data Privacy.  The Participant hereby explicitly and without reservation
consents to the collection, use, and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
material by and among, as applicable, the Company, and its other Affiliates or
Subsidiaries for the exclusive purpose of implementing, administering, and
managing the Participant’s participation in the 2020 Award. The Participant
understands that the Company, and its other Affiliates or Subsidiaries may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, email address,
date of birth, social insurance number, passport or other identification number,
salary, nationality, job title (“Data”), for the exclusive purpose of
implementing, administering, and managing the 2020 Award. The Participant
understands that Data may be transferred to the Company’s third-party
administrator or stock plan service provider as may be selected by the Company
from time to time. The Participant understands that the recipients of Data may
be located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant understands that the Participant
may request a list with the names and addresses of any potential recipient of
Data by contacting the Participant’s local human resources representative. The
Participant authorizes the Company and any other possible recipient that may
assist the Company (presently or in the future) with implementing,
administering, and managing the 2020 Award to receive, possess, use, retain, and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering, and managing the Participant’s participation in the
2020 Award. The Participant understands that Data will be held only as long as
is necessary to implement, administer, and manage the Participant’s
participation in the 2020 Award. The Participant understands that the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendment to Data or
refuse or withdraw the consents in this Section 10, in any case without cost, by
contacting in writing the Participant’s local human resources representative.
Further, the Participant understands that the Participant is providing the
consents described in this Agreement on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke the
Participant’s consent, the Participant’s employment or services with the Company
will not be adversely affected; the only adverse consequence of refusing or
withdrawing the Participant’s consent is that the Company may be unable to grant
other awards to the Participant or administer or maintain such awards. The
Participant understands that refusing or withdrawing the Participant’s consent
may affect the Participant’s ability to participate in the 2020 Award. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact the Participant’s local human resources representative. The Participant
understands that the Company may rely on a different legal basis for the
collection, processing, and/or transfer of Data either now or in the future
and/or request the Participant to provide another data privacy consent. If
applicable and upon request of the Company, the Participant agrees to provide an
executed acknowledgment or data privacy consent (or any other acknowledgments,
agreements, or consents) to the Company that the Company may deem necessary to
obtain under the data privacy laws in the Participant’s country, either now or
in the future. The Participant understands that the Participant may be unable to
participate in the 2020 Award if the Participant fails to execute any such
acknowledgment, agreement, or consent requested by the Company.





3




11.  Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, successors, and, to the extent permitted, assigns or other
Permitted Assignees of the parties to this Agreement.

12.  Governing Law.  This Agreement shall be construed according to the laws of
the State of Delaware and all provisions hereof shall be administered according
to and its validity shall be determined under, the laws of such State, except
where preempted by federal laws.

13.  Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

14.  Counterparts. This Agreement may be signed in two (2) counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument. All signatures hereto may be transmitted by facsimile or .pdf
file, and such facsimile or .pdf file will, for all purposes, be deemed to be
the original signature of the party whose signature it reproduces, and will be
binding upon such party.

15.  Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

16.  Severability. If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision hereof, and this Agreement shall be construed as
if such invalid or unenforceable provision were omitted.

17.  Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any document related to participation in the 2020
Award by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the 2020 Award
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

18.  Section 409A of the Code. It is intended that the 2020 Award be exempt from
or compliant with Section 409A of the Code (together with any Department of
Treasury regulation and other interpretive guidance issued thereunder, including
without limitation any such regulation or other guidance that may be issued
after the date hereof, “Section 409A”) and this Agreement shall be interpreted,
construed, and operated to reflect such intent. However, notwithstanding any
other provision of this Agreement, if at any time the Committee determines that
the 2020 Award (or any portion thereof) may be subject to Section 409A, the
Committee shall have the right in its sole discretion (without any obligation to
do so or to indemnify the Participant or any other person for failure to do so)
to adopt such amendments to this Agreement, or adopt other policies and
procedures (including amendments, policies, and procedures with retroactive
effect), or take any other action, as the Committee determines is necessary or
appropriate either for the 2020 Award to be exempt from the application of
Section 409A or to comply with the requirements of Section 409A.

19.  Entire Agreement. This Agreement (including its exhibits) constitutes the
entire understanding between the Participant and the Company regarding the 2020
Award. This Agreement supersedes any prior agreements, commitments, or
negotiations concerning the 2020 Award.

[Signature page follows]

 

 



4




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and Participant has executed this Agreement both as of
the day and year first above written.

 

 

 

 

 

PARTICIPANT

    

MONSTER BEVERAGE CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

[_____________]

 

 

Name: [_____________]

 

 

 

Title:   [_____________]

 

 

 

 



 




 

Exhibit A to 2020 Annual Incentive Award Agreement

 

2020 Award

 

The 2020 Award will be based on both Adjusted Operating Income (defined below)
performance (pursuant to the table below) (75% weighting)  and the Participant’s
and/or the Company’s performance during the 2020 fiscal year, as determined by
the Committee (25% weighting). The target bonus payable under this Agreement is
[___]% of the Participant’s 2020 base salary (the “Target”).

 

Adjusted Operating Income Component (75% weighting)

Performance Level

2020 Adjusted Operating Income

Adjusted Operating Income Component

Achievement (% of Target)

Below Threshold

Below $[___]

[_]%

Threshold

$[___]

[_]%*

Target

$[___]

[_]%*

Maximum

$[___]

[_]%*

* Linear interpolation applies between threshold/target and target/maximum
performance levels.

 

“Adjusted Operating Income” means [_].

 

Discretionary Component (25% weighting)

Following the conclusion of the Company’s 2020 fiscal year, the Committee will
make a determination as to the Participant’s overall performance for the year,
considering financial, operational, stock price, strategic initiatives and other
company and individual performance considerations. The Committee will determine
the achievement of this discretionary component, expressed as a percentage of
the Target based on the following table:

 

Performance Level

Discretionary Component Achievement

(% of Target)

Below Threshold

[_]%

Threshold

[_]%

Target

[_]%

Maximum

[_]%

 

Payout Calculation

The 2020 Award payout will be equal to the weighted sum of achievements under
the Adjusted Operating Income Component and the Discretionary Component
described above. Achievement levels under the Adjusted Operating Income
Component and the Discretionary Component described above are independent of
each other (i.e., payment can be achieved under one component even if no payout
is made under the other component).

 

 

A-1

